DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-10 in the reply filed on 06/06/2022 is acknowledged.
Claims 11, 13-16, 18-25, and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/06/2022.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “a housing of the battery is made up of the metal housing” which is difficult to understand. 
The Examiner suggests amending the language describing the housing structure shared by the battery and cell and ensuring that it does not raise any issues of clarity under 35 U.S.C. 112(b).
Claim 1 recites “the battery” when it should state “the rechargeable battery”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6, and thus dependent claim 10, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites the limitation “the pressure relief region is a battery exterior communicating with an interior of the positive electrode cap through the USB interface”. However, it is not clear if the pressure relief region being claimed is a structure on the exterior of the metal housing or if it is referring to the air around the battery where the pressure would be released after passing through the USB interface. If the air around the battery is being claimed, issues under 35 U.S.C. 101 may be raised.
While Page 17 of Applicant’s filed specification mentions the subject matter of this claim, it does not describe what the claimed structure is or point to any figures to clarify.
Since claim 10 is dependent upon claim 6, it is rejected for the same reason.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, and thus dependent claim 10, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the pressure relief region is a battery exterior communicating with an interior of the positive electrode cap through the USB interface”. However, it is not clear if the pressure relief region being claimed is a structure on the exterior of the metal housing or if it is referring to the air around the battery where the pressure would be released after passing through the USB interface. 
While Page 17 of Applicant’s filed specification mentions the subject matter of this claim, it does not describe what the claimed structure is or point to any figures to clarify, therefore the claim remains unclear.
Since claim 10 is dependent upon claim 6, it is rejected for the same reason.

Examiner Note:
Any amendment to the specification or the claims must not introduce new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable Wang et al (US 20160336551 A1) in view of Raw Materials Company Inc. (What’s Inside A Battery?, hereinafter referred to as “RMC”).
Regarding claim 1, Wang discloses rechargeable battery having an integrated cell (rechargeable battery 10 in Figs. 1 and 7), comprising: a protective circuit board disposed at a top of the battery (circuit board 12 in Fig. 1) and a cell disposed at a base of the battery (cell 13 in Figs. 1 and 7); a housing of the battery is made up of the cell housing (sleeve 14 in Figs. 1 and 7), the protective circuit board is disposed on a protective board support structure (the circuit board is shown as a circular disk therefore one would recognize the circuit is on a board support structure), the cell is electrically connected to the protective circuit board through a socket disposed on the protective circuit board (holes on circuit board 12 corresponding to vents 155 and conductive plate 157 in Figs. 1-7), and a USB interface for charging the battery is disposed on the protective circuit board (connector plug 2 in Figs. 1 and 7, wherein the connector plug can be a USB plug - P25, P21-23, 27-29, 31, 33).
Wang discloses the rechargeable battery can be an AA battery (one of ordinary skill in the art would necessarily recognize that AA battery cell to be a jellyroll, P29) but does not disclose the cell housing is metal housing.
RMC teaches battery cases can be made out of steel (Page 2).
Therefore it would have been obvious to one of ordinary skill in the art to utilize the teaching of Hymel and select the outer housing to be made of steel firstly because it is a known material battery housings are formed of and secondly because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable Wang et al (US 20160336551 A1) in view of Raw Materials Company Inc. (What’s Inside A Battery?, hereinafter referred to as “RMC”) as applied to claim 1, further in view of Yamamoto (JPH08115714A, using the previously provided English machine translation from Espacenet).
Regarding claim 2, Wang discloses wherein the metal housing is a cylindrical structure with a closed end (bottom of end of sleeve 14 in Figs. 1-2) and an open end (top end of sleeve 14 in Figs. 1-2). However, Wang does not disclose the open end of the metal housing encapsulates the cell through an explosion-proof plug.
In a similar field of endeavor, Yamamoto discloses an explosion-proof sealed battery capable of blocking current to prevent ignition or explosion even when overcharged or short-circuited (P3).
Yamamoto discloses the explosion-proof sealed battery includes a cell (positive electrode 9, negative electrode 10, separator 12, and electrolytic solution 13 in Fig. 1 which one would recognize makes up a battery “cell”), a metal housing (battery case 6 in Fig. 1) for mounting the cell, and an explosion-proof plug comprising an explosion-proof plug (lead body mounting member 1 and explosion valve 3 in Fig. 1) that encapsulating the cell in the metal housing (as the explosion-proof plug covers an the top/open end of the cell with the metal housing, P11-12, 17-18, 23, 32-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Yamamoto within the rechargeable battery of Wang and modified Wang to include wherein the open end of the metal housing encapsulates the cell through an explosion-proof plug, given that Wang teaches it allows the prevention of battery ignition or explosion even when a battery is overcharged or short-circuited.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Wang et al (US 20160336551 A1) in view of Raw Materials Company Inc. (What’s Inside A Battery?, hereinafter referred to as “RMC”)  in view of Yamamoto (JPH08115714A, using the previously provided English machine translation from Espacenet) as applied to claim 2, further in view of Watanabe et al (US 20020119367 A1).
Regarding claim 3, modified Wang meets the limitation wherein the explosion-proof plug comprises an explosion-proof plug body (structural body of lead body mounting member 1 and explosion valve 3 in Fig. 1). One of ordinary skill in the art would also recognize that the explosion proof plug is located between the circuit board and cell, because it encapsulates the cell within the metal housing. 
However, modified Wang does not meet the limitation wherein the explosion-proof plug body is provided with a positive pinhole through which a positive electrode of the cell is allowed to pass and a negative pinhole through which a negative electrode of the cell is allowed to pass, and the positive electrode and the negative electrode of the cell are electrically connected to the protective circuit board after passing through the positive pinhole and the negative pinhole respectively.
In a similar field of endeavor, Watanabe teaches a battery in which a positive terminal and negative terminal extend from the same end of a battery case (P39-40, see Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the cell of modified Wang to modify the positive electrode and negative electrode such that they both extend from the top end (facing the open end) of the cell because both the cell of modified Wang and the battery of Watanabe are known battery structures. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). (see MPEP § 2143, A.).
Furthermore, one of ordinary skill in the art would change the form/shape of the explosion-proof plug body to include pinholes in which the electrodes can pass through in order to ensure connection to the circuit board while the explosion proof plug is in between the cell and circuit board. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable Wang et al (US 20160336551 A1) in view of Raw Materials Company Inc. (What’s Inside A Battery?, hereinafter referred to as “RMC”)  in view of Yamamoto (JPH08115714A, using the previously provided English machine translation from Espacenet) in view of Watanabe et al (US 20020119367 A1) as applied to claim 3, and further in view of Hashimoto et al (US 20090081530 A1).
Regarding claim 4, modified Wang does not meet the limitation wherein the explosion-proof plug is located inside the metal housing so that the protective circuit board is partially located in the metal housing, the metal housing is provided with a groove at a position at which the explosion-proof plug is disposed, the groove is formed by concaving the metal housing, and the explosion-proof plug is disposed at the groove and abuts against an inner wall of the groove to seal up the cell.
In a similar field of endeavor, Hashimoto teaches a battery case includes a stepped portion formed at the upper end of the battery case by a groove forming process in order to securely accommodate and fix an electrode plate group disposed within the battery case (see Fig. 1, P46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Hashimoto and provided the metal housing of modified Wang to be provided with a groove formed by concaving the metal housing, given that Hashimoto teaches this allows secure accommodation can fix an electrode plate group within a battery case.
While modified Wang does not disclose wherein the explosion-proof plug is located inside the metal housing so that the protective circuit board is partially located in the metal housing, the groove is where the explosion proof plug is disposed, the explosion-proof plug is disposed at the groove and abuts against an inner wall of the groove to seal up the cell, this is merely a rearrangement of the parts as disclosed by modified Wang and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged modified Wang into the claimed structure in order to, for example, ensure that the explosion proof plug is also securely fixed and accommodated in the metal housing above the cell because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 5, modified Wang meets the limitation wherein the explosion-proof plug body (structural bodies of lead body mounting member 1 and explosion valve 3 in Yamamoto Fig. 1) has a pressure relief portion (thin-walled portion 3b in Yamamoto Fig. 1) having a weaker strength than the explosion-proof plug body (Yamamoto P31-34). However, modified Wang does not meet the limitation wherein two ends of the pressure relief portion respectively connects an interior of the metal housing and a pressure relief region.
Yamamoto teaches when an electrolytic solution and an active material are decomposed to generate a large amount of gas, the pressure relief portion (thin-walled portion 3b in Yamamoto Fig. 1) can be torn apart and gas can be discharged to the outside battery from a pressure relief region (empty space between the explosion proof valve 3 and gas discharge hole 2a in Yamamoto Fig. 1) to a gas discharge hole (2a in Yamamoto Fig. 1) located in the top cap (terminal plate 2 in Fig. 1) of the battery (P34). Yamamoto teaches this can prevent the battery from exploding (P34).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Yamamoto and modified the battery of modified Wang to include wherein two ends of the pressure relief portion respectively connects an interior of the metal housing and a pressure relief region, such as providing a pressure relief region connecting the pressure relief portion to a gas discharge hole located at a top cap of a battery as taught by Yamamoto, given that Yamamoto teaches this can discharge generated gas to the outside of a battery and prevent it from exploding.

Regarding claim 6, modified Wang meets the limitation wherein the pressure relief region is an interior of a positive electrode cap (cover 15 in Wang Fig. 3, terminal plate 2 in Yamamoto Fig. 1) disposed over the protective circuit board (Yamamoto Fig. 1 shows the empty space and gas discharged holes are located in the top cap).


Claim 7 is rejected under 35 U.S.C. 103 as being Wang et al (US 20160336551 A1) in view of Raw Materials Company Inc. (What’s Inside A Battery?, hereinafter referred to as “RMC”) as applied to claim 1, and further in view of Liu et al (US 20120262083 A1).
Regarding claim 7, modified Wang does not meet the limitation wherein the protective circuit board is provided with a negative ground lug abutting against the metal housing, and the negative ground lug is made up of a metal dome.
Liu teaches a lighting battery that is compatible with a cylindrical rechargeable battery on the aspects of shape, size and electrical properties (P6). Liu teaches the battery includes the negative pole as a metal cylinder (5 in Fig. 1, drawn to a metal housing).
Liu teaches a circuit board that includes a ring body (11 in Figs. 1-7) and an elongated tongue (12 in Figs. 1-7, P29). Liu teaches the circuit board has a third conductive region (14 in Figs. 1-7) connected to the grounding pin of the integrated circuit (8 in Figs. 1-7, P30). Liu teaches the third conductive region contacts with the metal cylinder in order that the grounding pin of the integrated circuit is connected to the negative pole (P30).
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Lu within the rechargeable battery of modified Wang and provided the circuit board a negative ground abutting against the metal housing, such as the structure taught by Liu, in order to ground the battery.
Furthermore, while modified Wang does not meet the limitation wherein the negative ground lug is made up of a metal dome, this is merely a change in the form/shape of the negative ground lug, and it would have been obvious to one of ordinary skill in the art to change the form/shape of the negative ground lug into a metal dome in order to, for example, fit into a desired space within the rechargeable battery, because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Wang et al (US 20160336551 A1) in view of Raw Materials Company Inc. (What’s Inside A Battery?, hereinafter referred to as “RMC”)  in view of Yamamoto (JPH08115714A, using the previously provided English machine translation from Espacenet) in view of Watanabe et al (US 20020119367 A1) in view of Hashimoto et al (US 20090081530 A1) as applied to claim 4, and further in view of Teramoto (US 20090151863 A1).
Regarding claim 8, modified Wang includes a groove formed by a groove-forming process (see the rejection of claim 4 above), but does not meet the limitation wherein the groove is a roll groove formed by rolling on the metal housing.
In a similar field of endeavor, Teramoto teaches a method of a groove-forming processing on a battery case in which a core of a top die and a bottom die sandwich and hold the top and bottom of the battery case (P4). Teramoto teaches that while the top and bottom dies rotate the battery case, a protrusion on the outside periphery of a groove-forming roller is pressed against the outside periphery of the battery case to form a groove portion (P4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Teramoto and formed the groove of modified Wang by a groove-forming roller to provide a roll groove, given that Teramoto teaches this is a known method to form grooves on battery housings.

Regarding claim 9, modified Wang meets the limitation wherein the protective board support structure comprises a cylindrical support body (cover 15 in Wang Fig. 1), a through-hole for mounting the protective circuit board is on top the cylindrical support body (vent 115 in Wang Fig. 1), and one end of the protective circuit board is connected to an electrode pin of the cell and another end of the protective circuit board is connected to an electrode post (electrode cap 16 in Fig. 1, see Wang Figs. 1-2).
While modified Wang teaches the structure of the cylindrical support body being disposed on top of the protective circuit board and not that the protective circuit board is disposed within a through-hole in the cylindrical support body, this is merely a change of form/shape of the cylindrical support body, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the form/shape of the cylindrical support body to meet the claimed structure because it would provide no more than the expected result of continuing to allow the cylindrical support body and protective circuit board to be connected. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Furthermore, one of ordinary skill in the art would recognize a battery has two electrodes, a positive electrode and a negative electrode, therefore it would have been obvious to one of ordinary skill in the art to choose the electrode post of modified Wang to be a positive electrode post because the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)  (see MPEP § 2143, E.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Wang et al (US 20160336551 A1) in view of Raw Materials Company Inc. (What’s Inside A Battery?, hereinafter referred to as “RMC”)  in view of Yamamoto (JPH08115714A, using the previously provided English machine translation from Espacenet) in view of Watanabe et al (US 20020119367 A1) in view of Hashimoto et al (US 20090081530 A1) as applied to claim 6, and further in view of Kim et al (US 20100151317 A1).
Regarding claim 10, modified Wang meets the limitation wherein an outer circumferential surface of the positive electrode cap corresponds to a size of an outer circumferential surface of the metal housing (see Wang Fig. 3), however, modified Wang does not meet the limitation wherein the positive electrode cap is relatively insulated from the metal housing.
In a similar field of endeavor, Kim teaches a rechargeable battery can include an insulating member, to insulate a case and a positive current collecting plate from each other (P43). Kim teaches the insulating member prevents external shocks and or vibrations from damaging the electrical connections between an electrode assembly and a positive electrode current collecting plate, and between the positive electrode current collecting plate and a cap assembly (P50). Kim teaches this improves the reliability of the rechargeable battery (P50).
Therefore it would have been obvious to one of ordinary skill in the art to utilize the teaching of Kim within the battery of modified Wang and provided an insulating member in order to insulate the positive electrode cap from the metal housing, given that Kim teaches this can insulate a case from another electrical piece in the battery and prevent external shocks and or vibrations from damaging the electrical connections between a positive electrode current collecting plate and a cap assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G.B./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729